[Cite as State ex rel. Hudson v. Sutula, 131 Ohio St.3d 177, 2012-Ohio-554.]




      THE STATE EX REL. HUDSON, APPELLANT, v. SUTULA, JUDGE, ET AL.,
                                        APPELLEES.
 [Cite as State ex rel. Hudson v. Sutula, 131 Ohio St.3d 177, 2012-Ohio-554.]
Mandamus and procedendo—Sentencing errors—Adequate remedy by appeal
          precludes issuance of writs.
  (No. 2011-1680—Submitted February 8, 2012—Decided February 16, 2012.)
              APPEAL from the Court of Appeals for Cuyahoga County,
                              No. 96705, 2011-Ohio-4644.
                                  __________________
          Per Curiam.
          {¶ 1} We affirm the judgment of the court of appeals dismissing the
complaint of appellant, William Hudson, for writs of mandamus and procedendo
to compel appellees, Judge John D. Sutula and the Cuyahoga County Court of
Common Pleas, to resentence him to account for his allied offenses of similar
import.     Neither mandamus nor procedendo will issue if the party seeking
extraordinary relief has an adequate remedy in the ordinary course of law. State
ex rel. Jelinek v. Schneider, 127 Ohio St.3d 332, 2010-Ohio-5986, 939 N.E.2d
847, ¶ 13. Hudson had an adequate remedy by way of appeal to raise the claimed
sentencing error. See generally Manns v. Gansheimer, 117 Ohio St.3d 251, 2008-
Ohio-851, 883 N.E.2d 431, ¶ 6 (“sentencing errors are not jurisdictional and are
not remediable * * * by extraordinary writ”); compare Smith v. Voorhies, 119
Ohio St.3d 345, 2008-Ohio-4479, 894 N.E.2d 44, ¶ 10 (“allied-offense claims are
nonjurisdictional and are not cognizable in habeas corpus”).                   And Hudson’s
double-jeopardy claim was also remediable by appeal rather than by extraordinary
writ. See State ex rel. Douglas v. Burlew, 106 Ohio St.3d 180, 2005-Ohio-4382,
833 N.E.2d 293, ¶ 15.
                                                                        Judgment affirmed.
                            SUPREME COURT OF OHIO




       O’CONNOR, C.J., and PFEIFER, LUNDBERG STRATTON, O’DONNELL,
LANZINGER, CUPP, and MCGEE BROWN, JJ., concur.
                             __________________
       William Hudson, pro se.
       William D. Mason, Cuyahoga County Prosecuting Attorney, and James E.
Moss, Assistant Prosecuting Attorney, for appellee.
                           ______________________




                                        2